I concur in the judgment for the reason that even if we assume that the date of the passing of the ordinance calling upon the county officers to make the assessment by the Utility District is directory, it is manifest, in view of the fact that our system of taxation is based on the accruing of a lien on the first Monday of March, that an ordinance after that date demanding the assessment of a tax in favor of a district not in existence on the first Monday of March was not intended by the statute.
I think it is unnecessary to determine whether or not the legislature would have power to provide that an assessment made after the district was created could relate back to a date before it was incorporated. Assuming that they had power to do so they have not, in fact, exercised that power.